DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
Responsive to the amendment filed 10 June 2021 claims 2, 7, 8, and 11-18 are amended.  Claims 1-19 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 10 June 2021 the rejections under 35 USC 112 are obviated.  The prior rejections over the art are changed in response to applicant’s changes to the claims.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20060243356 A1 (hereinafter “Oikawa”).
Oikawa teaches austenitic stainless steel (see title).  Oikawa teaches an overlapping composition (see Summary).  The composition of Oikawa is compared with the claimed steel in the chart below (values in mass percent).
Element
Claim 1 
Oikawa
C
Mn
Si
Al
Cr
Ni
Mo
B
V
N
Fe and impurities

0.019-0.03
0.5-3
0.1-0.75
0-0.25
18-25
14-17
1.5-3
0.001-0.008
0.25-0.35
0.23-0.27
Balance
0.001-0.03
0.1-3
0.1-1.5
0.005-0.1*
22-28
15-21
1.5-3.5
0.0003-0.006*
0.05-0.5*
0.15-0.35
Balance


Note: * indicates optional element


The composition of Oikawa overlaps all ranges as claimed, establishing a prima facie case of obviousness for the ranges.  It would have been obvious to one of ordinary skill in the art at time of invention to have selected a composition in the ranges as claimed because Oikawa teaches the same utility over an overlapping range.  Applicant is further directed to MPEP 2144.05.

	Regarding being “resistant to relaxation cracking,” Oikawa teaches that the steel has excellent corrosion resistance ([0016]).  Further, the steel as claimed overlaps the disclosure of Oikawa.  Thus the steel having the same composition would have had the same properties.  The claimed steel with this property would have naturally flowed from following the teachings of Oikawa. 
Regarding claim 2, Oikawa teaches austenitic stainless steel (see title).  Oikawa teaches an overlapping composition (see Summary).  The composition of Oikawa is compared with the claimed steel in the chart below (values in mass percent).
Element
Claim 1 
Oikawa
C
Mn
Si
Al
Cr

Mo
B
V
N
Fe and impurities


0.5-3
0.1-0.75
0-0.25
18-25

1.5-3
0.001-0.008
0.25-0.35
0.23-0.27
Balance

0.1-3
0.1-1.5
0.005-0.1*
22-28

1.5-3.5
0.0003-0.006*
0.05-0.5*
0.15-0.35
Balance


Note: * indicates optional element


The composition of Oikawa overlaps all ranges as claimed, establishing a prima facie case of obviousness for the ranges.  It would have been obvious to one of ordinary skill in the art at time of invention to have selected a composition in the ranges as claimed because Oikawa teaches the same utility over an overlapping range.  Applicant is further directed to MPEP 2144.05.
	Oikawa clearly envisions hot rolled steel (Summary).  Oikawa teaches that the steel excels in corrosion resistance, toughness, and strength (See [0016]).  Oikawa discloses the methods of processing necessary in order to reduce the intermetallic compounds present in the steel (see [0075]-[0081] and Examples).   Oikawa does not teach the claimed values for chromium equivalent or nickel equivalent.  Oikawa does not mention anything about such expressions.  However, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine 
	Regarding being “resistant to relaxation cracking” and the fully austenitic microstructure limitation, Oikawa teaches that the steel has excellent corrosion resistance ([0016]).  Oikawa envisions austenitic stainless (See Summary).  Further, the steel as claimed overlaps the disclosure of Oikawa.  Thus the steel having the same composition would have had the same properties.  The claimed steel with this property would have naturally flowed from following the teachings of Oikawa. 
Regarding claims 3-4, Oikawa does not disclose a temperature range at which the steel is resistant to relaxation cracking. Oikawa teaches that the steel has excellent corrosion resistance ([0016]).  Further, the steel as claimed overlaps the disclosure of Oikawa.  Thus the steel having the same composition would have had the same properties.  The claimed steel with this property would have naturally flowed from following the teachings of Oikawa. 
Regarding claim 5, Oikawa does not teach what is an elongation at 750 C.  The claimed steel with this property would have naturally flowed from following the teachings of Oikawa.
Regarding claim 6, Oikawa does not teach what is the creep rupture lifetime at the claimed conditions of load and temperature.  The claimed steel with this property would have naturally flowed from following the teachings of Oikawa.
Regarding claim 7, the plate of Oikawa meets the limitation of a “forging,” there being no actual limitation on the shape or structure of this component that would distinguish over a plate. 
Regarding claim 8, the claimed steel with this property would have naturally flowed from following the teachings of Oikawa.
Regarding claim 9, Oikawa teaches plate with 100mm thickness (Example 1).  
Regarding claim 10, Oikawa teaches Charpy values as claimed (see [0018]).  

Regarding claim 19, Oikawa is applied for the reasons stated above.  Oikawa does not disclose a temperature range at which the steel is resistant to relaxation cracking. Oikawa teaches that the steel has excellent corrosion resistance ([0016]).  Further, the steel as claimed overlaps the disclosure of Oikawa.  Thus the steel having the same composition would have had the same properties.  The claimed steel with this property would have naturally flowed from following the teachings of Oikawa. 

Response to Arguments
Applicant's arguments filed 10 June 2021 have been fully considered but they are not persuasive.
Applicant argues that the objections to the claims are overcome by amendment.  No objections are made at this time.  
Applicant argues that the rejections under 35 USC 112 are overcome by amendment.  NO rejections under 35 USC 112 are made at this time.  
Applicant argues that the claims would not have been obvious over the disclosure of Oikawa.  Specifically applicant argues that Oikawa does not teach or suggest the limitation of Ni(eq.) ≥ 1.11 Cr(eq.) – 8.24.  Applicant argues that the examiner has not established a prima facie case of obviousness, because the claim limitation of Ni(eq.) ≥ 1.11 Cr(eq.) – 8.24 is a material limitation upon the composition.  Further, applicant argues that Oikawa encompasses an infinite number of species in the composition, and therefore the steel plate or forging as claimed is nonobvious.  Applicant argues that the broad genus of Oikawa with nearly unlimited species does not render the claimed steel plate or forging obvious.  Applicant argues that the data in the specification show the compositional amount of Cr as claimed is critical, and thus distinguishes over Oikawa.  

In this case, the claimed compositional ranges overlap those of Oikawa, which establishes a prima facie case of obviousness.  Applicant argues at pp. 12-13 of the remarks that the steel composition at the lower end of the preferred compositional range amounts of Oikawa would have had a Ni(eq.) value of 18.27, while the value of 1.11 Cr(eq.) – 8.24 would have been 19.33.  Applicant argues further that the steel composition at the higher end of the preferred compositional range amounts of Oikawa would have had a Ni(eq.) value of 29.86, while the value of 1.11 Cr(eq.) – 8.24 would have been 27.87.  The examiner thanks applicant for the careful calculations.  However, it is believed that this argument actually supports the examiner’s position.  By applicant’s calculation, the value for Ni(eq.) implicitly taught by Oikawa would have been in a range of 18.27 to 27.87, while the range of .11 Cr(eq.) – 8.24 values taught implicitly would have been 19.33 to 29.86.  Thus the skilled artisan merely practicing the invention of Oikawa can indeed create many compositions in which Ni(eq.) ≥ 1.11 Cr(eq.) – 8.24 based on applicant’s calculation.  The ranges taught by the prior art overlap what is claimed, establishing a prima facie case of obviousness. 
Regarding the argument that there is an infinite number of species within the invention taught by Oikawa, the examiner disagrees with this characterization of the instant case.  What is claimed now is a steel plate with a compositional range, whereas the prior art also discloses a steel plate with overlapping compositional ranges.   Applicant cites the decision in Genetics Inst., LLC v. Novartis Vaccines & Diagnostics, Inc., 655 F.3d 1291, 1306, 99 USPQ2d 1713, 1725 (Fed. Cir. 2011).  However, this decision applies to the optimization of results-effective variables.  In this case, no argument was made that the claimed amounts of compositional elements would have been obvious as optimized amounts for results-effective variables.  Further, and perhaps more importantly, what is now claimed is a steel plate or forging with compositional ranges.  Thus applicant’s own claimed invention encompasses an infinite number of species in the same way that the prior art does.  The “species” which applicant argues about are in fact not dissimilar with one another, as they were in the cited case law.  The steel plate or forging would have still had similar material and basic characteristics that are the same over the extent of the compositional ranges, unlike the art referenced in the cited decision.  For these reasons, applicant’s arguments that the prior art includes an infinite number of species within a broad genus are not considered to rebut the prima facie case of obviousness.  
Applicant argues that there must have been some legal rationale to have established obviousness, rather than a conclusory statement.  By applicant’s arguments, the limitation of Ni(eq.) ≥ 1.11 Cr(eq.) – 8.24 is a material limitation upon the composition.  As stated above, the composition of the steel plate of Oikawa overlaps the claimed composition, even including said limitation.  
Applicant argues that none of the examples of Oikawa meets the claimed compositional limitation.  The examiner agrees.  If there were an example steel plate meeting the claimed composition (including the inequality), then this would anticipate the claimed invention.  No anticipation rejections are made at this time. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  MPEP 2123.  
At p. 15 of the Remarks, applicant argues that the claimed range of chromium is critical, and the claimed range of vanadium is critical.  Applicant cites comparative examples F and H from the specification to support this argument.  These arguments have been very carefully considered, but are not persuasive.  Regarding applicant’s Reference F, this steel is shown to have inferior mechanical In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).   Additionally, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Applicant’s arguments regarding criticality of the claimed range are not persuasive because the data are not commensurate in scope with what is claimed or with the prior art.  
When all of the evidence is considered as a whole, the evidence of nonobviousness outweighs the evidence of obviousness.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734